 1
 2                              UNITED STATES DISTRICT COURT
 3                              CENTRAL DISTRICT OF CALIFORNIA
 4
                                                )   Case No. 2:19-CV-04082
 5   Sonia Lopez                                )
                                                )   ORDER FOR THE AWARD OF
 6                 Plaintiff,                   )
                                                )   ATTORNEY FEES UNDER THE
 7         vs.                                  )   EQUAL ACCESS TO JUSTICE ACT
                                                )
 8                                              )   (EAJA) 28 U.S.C. § 2412(d)
     ANDREW SAUL, COMMISSIONER OF               )
 9   SOCIAL SECURITY,                           )
                                                )
10                                              )
                   Defendant.                   )
11
12
           Based upon the parties’ Stipulation for Award and Payment of Attorney Fees:
13
     IT IS ORDERED that the Commissioner shall pay attorney fees and expenses the
14
     amount FIVE THOUSAND TWENTY-FOUR DOLLARS AND 55/100, $5,024.55 subject
15
     to the terms of the above-referenced Stipulation.
16
17
                             18th day of _______________,
           SO ORDERED, this _____         February        2020
18
19
                                                     _______________________________
20
                                                     Hon. Karen E. Scott
21
                                                     United States Magistrate Judge
22
23
24
25
26
27
28
